Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 04/02/2020.
Claims 1-22 are pending.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the corresponding structure of the processing unit, in at least ¶ [0018], as “s illustrated in Figure 1, the hardware devices 116-1 to 116-N can be coupled to a processing unit 110. The processing unit 110 can be any type of processor, combination of co-processors, or the like that can be configured to perform processing operations corresponding to workloads (e.g., tasks and/or functions) performed by the hardware devices 116-1 to 116-N. Non-limiting examples of processing unit 110 can include a full-Linux capable, cache-coherent 64-bit RISC-V processor, a U54-MC computing core, or other 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 makes 
Claims 18-22 depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-8 are directed to methods and fall within the statutory category of processes; Claims 9-16 are directed to apparatuses and claims 17-22 are directed to systems and fall within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claim 1: The limitations of “monitoring workload characteristics associated with execution of workloads by a plurality of hardware devices; determining particular characteristics corresponding to a workload processed by at least one of the hardware devices; performing an action to determine that a particular hardware device exhibits higher performance in executing the workload than a different hardware device; and allocating a subsequent workload that has characteristics corresponding to the workload exhibiting the particular characteristics to the hardware device that exhibits higher 
Claim 9: The limitations of “receive information indicative of at least one processing characteristic of one or more of the plurality of hardware devices; process the information indicative of the at least one processing characteristic to determine a performance characteristic of the one or more hardware devices; and allocate a workload to the one or more hardware devices based, at least in part, on the determined performance characteristic of the one or more hardware devices”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe and mentally receive/mentally store processing characteristics of devices and further judge and evaluate performance characteristics based on the judgement and evaluation. Moreover, a person can think about these performance characteristic and further mentally evaluate the which device 
Claim 17: The limitations of “analyze a plurality of workloads processed by the first hardware device or the second hardware device, or both, to determine a set of processing characteristics of the plurality of workloads for the first hardware device or the second hardware device, or both; generate a command containing information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device or the second hardware device, or both; transfer the command containing the information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device or the second hardware device, or both to circuitry external to the first hardware device; receive a command to allocate a workload to the first hardware device or the second hardware device, or both; and allocate the workload to the first hardware device or the second hardware device, or both based, at least in part, on the received command”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate execution of workloads and mentally determine workload/hardware characteristics based on the monitoring using observation, judgement and evaluation. Moreover, a person can think about these performance characteristic and further mentally evaluate the which device to which to mentally allocate (mentally assign) a workload responsive to the performance characteristics. The generating and transferring of commands, but for the recitation of generic computing components, is merely controlling the flow of otherwise 
Therefore, Yes, claims 1, 9 and 17 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 9 and 17: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – a processing unit”, “hardware devices” and “circuitry” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claim 1 not only recites a judicial exception but that the claim is directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 9 and 17: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 9 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claim 2, they recite additional abstract idea recitations of “”wherein the action to determine that the particular hardware device exhibits higher performance comprises identifying at least one of a number of operations, a processing speed, a throughput, an energy per bit, or any combination thereof, of the particular hardware device relative to another hardware device of the plurality” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the performance of hardware devices on the basis of these metrics. Further, claim 2 recites “wherein the plurality of hardware devices comprises at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator, or any combination thereof, and” which are merely generic computing components/functions (See MPEP § 2106.05(b)) and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 2 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to Claim 2 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional abstract idea recitations of “performing the action to determine that the particular hardware device exhibits the higher performance by processing, by the processing unit, information indicative of at least one processing characteristic corresponding to a workload processed by the at least one of the hardware devices” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and observe, judge and evaluate the hardware device performance in view of a workload processing characteristic. Further, claim 3 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 3 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 4, it recites additional abstract idea recitations of “wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and Claim 4 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 5, it recites additional abstract idea recitations of “wherein allocating the subsequent workload further comprises allocating, by the different hardware device, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload based, at least in part, on receipt of a command to execute the subsequent workload generated by the processing unit” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally allocate/assign a workload to the higher performing device. Moreover, the command, but for the recitation of generic computing components, is merely controlling the flow of otherwise mental logic from one mental process to the next in ultimately determining the mental allocation (mental assignment). Further, claim 5 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 5 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into Claim 5 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional abstract idea recitations of “wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload and at least one other hardware device” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally allocate/assign a workload to multiple devices. Further, claim 6 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7 and 10, it recites additional abstract idea recitations of “generating, by the processing unit, a ranking for each of the plurality of hardware devices based on the particular characteristics corresponding to the workload processed by the hardware devices; and allocating the subsequent workload to the plurality of hardware devices based, at least in part, on the generated ranking” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate an order/ranking of the Claim 7 and 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional abstract idea recitations of “determining, by the processing unit that a highest ranked hardware device is unable to process the subsequent workload; and allocating the subsequent workload to a second highest ranked hardware device based, at least in part, on the determination” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate an order/ranking of the performance of devices and mentally allocate/assign a workload to the second ranked device in view of the first ranked device being mentally evaluated as unable to process the workload. Further, claim 8 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional abstract idea recitations of “wherein the at least one processing characteristic includes information corresponding to a processing performance exhibited by the one or more of the plurality of hardware device components in processing a particular type of workload” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance based on a type of workload. Further, claim 11 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 12, it recites additional abstract idea recitations of “wherein the processing unit is configured to send a command generated based on the determined performance characteristic of the one or more hardware devices to cause the one or more hardware devices to distribute the allocated workload amongst the one or more devices” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be Claim 12 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 13, it recites additional abstract idea recitations of “wherein the one or more hardware devices to which the workload is allocated is configured to allocate a portion of the workload to a hardware device that is different than the one or more hardware devices to which the workload is allocated” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to multiple devices. Further, claim 13 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 13 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, Claim 13 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 14, it recites additional element recitations of “wherein the workload is performed as part of a machine learning operation” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 14 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 14 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 14 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 15, it recites additional abstract idea recitations of “determine that a subsequent workload that is different in scope than the workload allocated to the one or more hardware devices is to be executed; and allocate the subsequent workload to a different one of the one or more hardware devices based, at least in part, on the determined performance characteristic of the different one of the one or more hardware devices” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to multiple devices based on mentally evaluating that the scope of Claim 15 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 16, it recites additional element recitations of “wherein the one or more hardware devices comprises at least one of a hardware accelerator, arithmetic logic units, neuromorphic processor, or cryptographic accelerator, or any combination thereof” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 16 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 16 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 16 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 18, it recites additional abstract idea recitations of “wherein the allocated workload is a workload executed subsequent to the plurality of workloads, and wherein the first hardware device is further configured to: receive the command to allocate the workload executed subsequent to the plurality of workloads; and allocate Claim 18 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 19, it recites additional element recitations of “wherein the allocated workload is processed by the first hardware device or the second hardware device, or both, as part of a test operation conducted using the first hardware device or the second hardware device, or both” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Moreover, testing an allocation may also be a mental process merely thinking about and Claim 19 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 20, it recites additional abstract idea recitations of “divide the workload into at least two sub-workloads; allocate a first sub-workload to the first hardware device; allocate a second sub-workload to the second hardware device; and cause the first hardware device and the second hardware device to process the first and second sub-workloads substantially concurrently” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and judge/evaluate the performance of the devices and mentally evaluate that the workload should be distributed to multiple devices that execute concurrently. Further, claim 20 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 20 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly Claim 20 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 21, it recites additional abstract idea recitations of “wherein the first hardware device is configured to allocate a portion of the workload to the second hardware device” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally allocate/assign a workload to a device. Further, claim 21 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 21 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 21 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 22, it recites additional abstract idea recitations of “wherein the workload is allocated to the first hardware device, and wherein the first hardware device is configured to: determine that processing the workload will consume greater than a threshold amount of processing resources, will take longer than a threshold time period to complete, or both; and re-allocate the workload to the second hardware device in response to the determination” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and evaluate whether a workload will exceed a threshold of resource consumption or time Claim 22 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-22 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton).

With regard to claim 9, Ginzton teaches an apparatus, comprising: a processing unit (FIG. 1 is a block diagram of a host server that provides virtualization technology by supporting one or more virtual machines ("VM"s), and that can be used to implement one embodiment. Host 10 includes a bus 13 or other communication  coupleable to a plurality of hardware devices (hosts 102-104 in at least Fig. 2 and ¶ [0007] – [0008]),
wherein the processing unit configured to: receive information indicative of at least one processing characteristic of one or more of the plurality of hardware devices (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to that secondary host make its processor or network utilization go closer/farther towards a desired target); (2) the target VM measured at the hardware level (e.g., does the secondary VM execute more processor instructions or disk I/O operations, or fewer, compared to the primary VM it was migrated from) in at least ¶ [0023]); process the information indicative of the at least one processing characteristic to determine a performance characteristic of the one or more hardware devices (At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host 
allocate a workload to the one or more hardware devices based, at least in part, on the determined performance characteristic of the one or more hardware devices (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023] and At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host in at least ¶ [0024]).

With regard to claim 11, Ginzton teaches wherein the at least one processing characteristic includes information corresponding to a processing performance exhibited by the one or more of the plurality of hardware device components in processing a particular type of workload (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM 

With regard to claim 17, Ginzton teaches a system, comprising: a first hardware device; and a second hardware device communicatively coupled to the first hardware device, wherein the first hardware device is configured to (FIG. 1 is a block diagram of a host server that provides virtualization technology by supporting one or more virtual machines ("VM"s), and that can be used to implement one embodiment. Host 10 includes a bus 13 or other communication mechanism for communicating information among the components of host 10. Host 10 further includes a processor 12 for processing information. Processor 12 may be any type of general or specific purpose processor. In one embodiment, processor 12 is one or more x86 architecture-based processors. Host 10 further includes a memory 14 for storing information and instructions to be executed by processor 12 in at least ¶ [0007] and speculative resource scheduler in at least Fig. 2 and ¶ [0014] and hosts 102-104 in at least Fig. 2 and ¶ [0007] – [0008]):
analyze a plurality of workloads processed by the first hardware device or the second hardware device, or both, to determine a set of processing characteristics of the plurality of workloads for the first hardware device or the second hardware device, or both (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to 
generate a command containing information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device or the second hardware device, or both (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to that secondary host make its processor or network utilization go closer/farther towards a desired target); (2) the target VM measured at the hardware level (e.g., does the secondary VM execute more processor instructions or disk I/O operations, or fewer, compared to the primary VM it was migrated from) in at least ¶ [0023] and speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts in at least ¶ [0018]); transfer the command containing the information corresponding to the set of processing characteristics of the plurality of workloads processed by the first hardware device or the second hardware device, or both to circuitry external to the first hardware device (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of 
receive a command to allocate a workload to the first hardware device or the second hardware device, or both; and allocate the workload to the first hardware device or the second hardware device, or both based, at least in part, on the received command (At 310, the VM 150s on hosts that are not determined to be the most optimal at 308 are shut down or powered down, leaving a VM 150 running on a single host. The remaining host may be the original primary host or may be one of the secondary hosts. If it is a secondary host, then VM 150 can be considered to have been migrated to another host in at least ¶ [0023] - [0024]).

With regard to claim 19, Ginzton teaches wherein the allocated workload is processed by the first hardware device or the second hardware device, or both, as part of a test operation conducted using the first hardware device or the second hardware device, or both (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) as applied to claims 9, 11, 17 and 19 above and in view of Capps, JR. et al. Pub. No. US 2010/0153956 A1 (hereafter Capps).

With regard to claim 1, Ginzton teaches a method, comprising: monitoring, by a processing unit (FIG. 1 is a block diagram of a host server that provides virtualization technology by supporting one or more virtual machines ("VM"s), and that can be used to implement one embodiment. Host 10 includes a bus 13 or other communication mechanism for communicating information among the components of host 10. Host 10 further includes a processor 12 for processing information. Processor 12 may be any type of general or specific purpose processor. In one embodiment, processor 12 is one or more x86 architecture-based processors. Host 10 further  workload characteristics associated with execution of workloads by a plurality of hardware devices (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023]);
determining, by the processing unit, particular characteristics corresponding to a workload processed by at least one of the hardware devices (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to that secondary host make its processor or network utilization go closer/farther towards a desired target); (2) the target VM measured at the hardware level (e.g., does the secondary VM execute more processor instructions or disk I/O operations, or fewer, compared to the primary VM it was migrated from) in at least ¶ [0023]); performing, by the processing unit, an action to determine that a particular hardware device exhibits higher performance in executing the workload than a different hardware device (At 310, the VM 150s on hosts that are not 
Ginzton teaches monitoring a workload and comparing performance of the workload on different hardware devices and determining the higher performing device but does not specifically teach allocating a subsequent workload, similar to the workload, to the same hardware device as the workload.
However, in analogous art Capps teaches allocating a subsequent workload that has characteristics corresponding to the workload exhibiting the particular characteristics to the hardware device that exhibits higher performance in executing the workload than a different hardware device (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the instruction set for the processing unit associated with the performance sensor 236 and stores an instruction set identifier, workload characteristic and performance metric for each instruction set and analyzed processing unit in a performance analyzer database. Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, similar to the workload, to the same hardware device as the workload of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and allocates workloads sharing characteristics with the workload to the same hardware device, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of heterogeneous workloads which still share similar characteristics (see at least Capps ¶ [0020] and ¶ [0008]).

With regard to claim 2, Ginzton teaches wherein the action to determine that the particular hardware device exhibits higher performance comprises identifying at least one of a number of operations, a processing speed, a throughput, an energy per bit, or any combination thereof, of the particular hardware device relative to another hardware device of the plurality (the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150. The determination may be based on available resources (e.g., processor cycles, RAM, disk I/O, network I/O) vs. capacity (e.g., which host has lowest processor utilization overall). In other embodiments, the determination may be based on other metrics such as the observed performance of: (1) the secondary host (e.g., does moving the VM to 
Ginzton does not specifically teach specialized processors comprising at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator.
However, in analogous art Capps teaches wherein the plurality of hardware devices comprises at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator, or any combination thereof (FIG. 2 depicts a multi-processor system having at least three processing units 210, 212 and 214, with each having heterogeneous workload processing characteristics represented by differing proportions of physical hardware logic … processing unit 214 includes a number of specialized functional elements designed to more efficiently perform specialized tasks, such as a video engine 224, a crypto engine 226 and a vector engine 228 in at least ¶ [0019]), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the specialized processors of Capps with the systems and methods of Ginzton resulting in a system which determines the higher performing hardware device, as in Ginzton, and between differing general purpose and specialized processors, as in Capps. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of scheduling in a flexible yet efficient manner in the face of 

With regard to claim 3, Ginzton teaches performing the action to determine that the particular hardware device exhibits the higher performance by processing, by the processing unit, information indicative of at least one processing characteristic corresponding to a workload processed by the at least one of the hardware devices (it is determined which of the hosts is advantageous for running VM 150 … the determination may be based on other metrics such as … (3) the target VM measured at the application or workload level (e.g., can more or fewer credit card transactions be processed per second in the secondary VM as compared to the primary VM); or (4) the performance of other VMs on the same host, either at the hardware or workload level in at least ¶ [0023] and in at least ¶ [0024]).

With regard to claim 4, Capps teaches wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload (Thus, any processing unit in the system can execute workloads but scheduling workloads to processing units that have similar processing characteristics results in a more efficient execution. To accomplish efficient workload scheduling, processing characteristics of an instruction set are determined and then a processing unit having similar characteristics is used to execute the instruction set … Based on the analysis, workload scheduler 232 schedules a preferred processing unit to 

With regard to claim 5, Ginzton teaches wherein allocating a workload further comprises allocating, by the different hardware device, the workload to the hardware device that exhibits the higher performance in executing the workload based, at least in part, on receipt of a command to execute the workload generated by the processing unit (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration. Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information in at least ¶ [0018] and
Speculative resource scheduler 84 includes a processor 80 coupled to a memory 85. Processor 80 can be any type of processor similar to processor 12 of FIG. 1, and memory 85 can be any type of computer readable media similar to memory 14 of FIG. 1. Memory 85 includes a speculative resource scheduling module 86, which includes instructions that when executed by processor 80, schedules VMs on different hosts within a logical resource pool on a speculative basis in at least ¶ [0014], Examiner notes that the speculative resource scheduler is not “the different hardware device”, which in the context of Ginzton would be one of the other hosts 102-104, however, the speculative resource scheduler is merely instructions stored in memory executed by a processor. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that this speculative resource scheduler, could be implemented on one of the hosts 102-104, see at least ¶ [0007] – [0008], the hosts also comprise processor, memory, instructions. Therefore, this is a merely a simple substitution of the performance of the functionality of the speculative resource scheduler at a host 102-104 instead. Examiner further notes this presents no burden and would have yielded predictable results as each of the speculative resource scheduler 84, hosts 102-104 and central disk 88 are connected, see Fig. 2, therefore, a person having ordinary skill in the art could have reasonably moved the instructions for this functionality to a host 102-104 and achieved the same functionality but at “the different hardware device”).
Capps teaches wherein allocating the subsequent workload further comprises allocating the subsequent workload to the hardware device that exhibits the higher performance in executing the workload (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the , Examiner directs attention to the combination set forth in the independent claim)

With regard to claim 6, Capps teaches wherein allocating the subsequent workload further comprises allocating, by the processing unit, the subsequent workload to the hardware device that exhibits the higher performance in executing the workload and at least one other hardware device (At step 304, a determination is made of whether a pending instruction set has a stored workload characteristic for use in assigning the instruction set to a processing unit with a similar workload characteristic. If not, the process continues to step 306 to have the instruction set execute on heterogeneous processing units and step 308 to store performance metrics from the processing units. At step 310, the instruction set is scheduled to execute on a processing unit having similar workload characteristics based on previously stored workload characteristics or newly generated workload characteristics in at least ¶ [0023]).

With regard to claim 15, Ginzton teaches the apparatus of claim 9,

However, in analogous art Capps teaches wherein the processing unit is configured to: determine that a subsequent workload that is different in scope than the workload allocated to the one or more hardware devices is to be executed; and allocate the subsequent workload to a different one of the one or more hardware devices based, at least in part, on the determined performance characteristic of the different one of the one or more hardware devices (Each of processing units 210, 212 and 214 has a general purpose design that runs common instruction sets, however each processing unit 210, 212 and 214 has heterogeneous characteristics that provide varying performances for a given instruction set depending upon similarities and differences of the processing unit and instruction set processing characteristics. By leveraging a synergistic hardware and software design, heterogeneous general purpose processing units execute a homogeneous instruction set so that automated performance sensing associated with each processing unit determines which processing unit most efficiently executes the instruction set in at least ¶ [0018]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, different in scope to the workload, to a different hardware device as the workload of Capps with the systems and methods of Ginzton resulting in a system 

With regard to claim 16, Ginzton teaches the apparatus of claim 9,
Ginzton does not specifically teach specialized processors comprising at least one of a hardware accelerator, an arithmetic logic unit, a neuromorphic processor, or a cryptographic accelerator.
However, in analogous art Capps teaches wherein the one or more hardware devices comprises at least one of a hardware accelerator, arithmetic logic units, neuromorphic processor, or cryptographic accelerator, or any combination thereof (FIG. 2 depicts a multi-processor system having at least three processing units 210, 212 and 214, with each having heterogeneous workload processing characteristics represented by differing proportions of physical hardware logic … processing unit 214 includes a number of specialized functional elements designed to more efficiently perform specialized tasks, such as a video engine 224, a crypto engine 226 and a vector engine 228 in at least ¶ [0019]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the specialized processors of 

With regard to claim 18, Ginzton teaches wherein the first hardware device is further configured to: receive the command to allocate the workload executed; and allocate the workload to the first hardware device or the second hardware device, or both based, at least in part, on the received command (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a secondary host or multiple secondary hosts, and to keep the primary and secondary VMs running substantially simultaneously while monitoring resources of all of the hosts in real time. It then makes a decision on which VM to keep running, and issues commands to shut the other VM or VMs down when appropriate, as disclosed in detail below, which completes the migration. Therefore, the decision to migrate the VM can be made based at least in part on real-time resource information rather than past resource information in at least ¶ [0018] and).
Ginzton teaches monitoring a workload and comparing performance of the workload on different hardware devices and determining the higher performing device 
However, in analogous art Capps teaches wherein the allocated workload is a workload executed subsequent to the plurality of workloads, and allocate the workload executed subsequent to the plurality of workloads; and allocate the workload executed subsequent to the plurality of workloads to the first hardware device or the second hardware device, or both (An operating system 230 has a workload scheduler 232 that discovers an instruction set's workload characteristics by initiating execution of the workload across plural heterogeneous processing units. A performance analyzer 234 analyzes performance metrics for each processing unit that are provided by a performance sensor 236 located at each processing unit. Based on the performance metrics provided from each performance sensor 236, performance analyzer 234 determines workload characteristics of the instruction set for the processing unit associated with the performance sensor 236 and stores an instruction set identifier, workload characteristic and performance metric for each instruction set and analyzed processing unit in a performance analyzer database. Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set in at least ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention the combine the allocating a subsequent workload, similar to the workload, to the same hardware device as the workload of .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) in view of Capps, JR. et al. Pub. No. US 2010/0153956 A1 (hereafter Capps) as applied to claims 1-6, 15-16 and 18 above and in further view of Wadia et al. Pat. No. US 7,529,814 B2 (hereafter Wadia).

With regard to claim 7, Ginzton and Capps teach the method of claim 1, further comprising:
Ginzton teaches “At 308, as the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150…” in at least ¶ [0023], which itself is in fact a ranking that at least ranks the determined host above the non-determined hosts, and Capps teaches “…Based on the analysis, workload scheduler 232 schedules a preferred processing unit to execute the instructions and stores the processing unit and workload characteristics in a scheduling database 240 for use in subsequent executions of the instruction set” in at least ¶ [0020], which itself 
However, in analogous art Wadia teaches generating, by the processing unit, a ranking for each of the plurality of hardware devices based on the particular characteristics corresponding to the workload processed by the hardware devices (An intractable task in a multi-tier Web server's performance and capacity planning is to identify an optimal hardware configuration that can achieve the performance objectives of a given workload … A database of various hardware types along with their performance and capacity characteristics as claimed by the vendor is created. Within this database, all hardware types are ranked and a Performance Index (PI) representing a relative performance is assigned to each hardware type. This database is constantly updated to accommodate new hardware models and changes to the current models in at least col. 1 line 50 – col. 2 line 52); and
allocating the subsequent workload to the plurality of hardware devices based, at least in part, on the generated ranking (Referring now to FIG. 3, flow diagram 300 illustrates the steps performed by the autonomic algorithm of the present invention (i.e. step 212 of FIG. 2) to identify an optimum hardware configuration and estimate its performance. The algorithm initially starts with a very large cluster of the largest hardware model within a selected hardware brand. It then iteratively narrows down the cluster to an optimum hardware configuration based on the performance objectives and the best practice rules. A database of hardware models and their 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the generating a ranking for each of a plurality of hardware devices and allocating subsequent workloads utilizing this ranking of each hardware device of Wadia with the systems and methods of Ginzton and Capps resulting in a system in which the determining an advantageous host over other hosts, as in Ginzton, and the allocating a subsequent workload based on the preferred processing unit being ranked above others, as in Capps, is further extended to generating a ranking for each of a plurality of hardware devices and allocating subsequent workloads utilizing this ranking of each hardware device, as in Wadia. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of further extending the ability to identify an optimum hardware configuration that can achieve the performance objectives of a given workload in an efficient and cost effective manner (see at least Wadia col. 2 line 63 – col. 3 line 2 and col. 1 line 50 – col. 2 line 52).

With regard to claim 8, Capps teaches determining, by the processing unit that a highest ranked hardware device is unable to process the subsequent workload; and allocating the subsequent workload to a second highest ranked hardware device based, at least in part, on the determination (If processing unit 212 is occupied, workload scheduler 232 can assign a different processing unit having less prefetch resources or clear processing unit 212 of its current workload. Workload scheduler 232 bases schedules in part on the priority of the instruction set so that a particular instruction set is upgraded or downgraded based on its relative priority in at least ¶ [0022], Examiner notes that occupied processing unit is unable to process and upgrading or downgrading priority would move allocation up/down the ranking as in the combination with Wadia presented above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) as applied to claims 9, 11, 17 and 19 above and in further view of Wadia et al. Pat. No. US 7,529,814 B2 (hereafter Wadia).

With regard to claim 10, Ginzton teaches the apparatus of claim 9,
Ginzton teaches “At 308, as the duplicate VM 150s are being run in lockstep, it is determined which of the hosts is advantageous for running VM 150…” in at least ¶ [0023], which itself is in fact a ranking that at least ranks the determined host above the non-determined hosts but Ginzton does not explicitly teach generating a ranking for each of a plurality of hardware devices and allocating the workload utilizing this ranking of each hardware device.
However, in analogous art Wadia teaches wherein the processing unit is further configured to: generate a ranking of the plurality of hardware devices based on the determined performance characteristic of the one or more hardware devices (An intractable task in a multi-tier Web server's performance and capacity planning is to identify an optimal hardware configuration that can achieve the performance objectives of a given workload … A database of various hardware types along with their performance and capacity characteristics as claimed by the vendor is created. Within this database, all hardware types are ranked and a Performance Index (PI) representing a relative performance is assigned to each hardware type. This database is constantly updated to accommodate new hardware models and changes to the current models in at least col. 1 line 50 – col. 2 line 52); and
allocate the workload to the one or more hardware devices based, at least in part, on the generated ranking of the plurality of hardware devices (Referring now to FIG. 3, flow diagram 300 illustrates the steps performed by the autonomic algorithm of the present invention (i.e. step 212 of FIG. 2) to identify an optimum hardware configuration and estimate its performance. The algorithm initially starts with a very large cluster of the largest hardware model within a selected hardware brand. It then iteratively narrows down the cluster to an optimum hardware configuration based on the performance objectives and the best practice rules. A database of hardware models and their assigned performance indexes is searched for the closest match at each attempt in at least col. 6 lines 48-61 and In step 304, using a performance simulator model, the performance measurements of the current hardware configuration (CurrConfig) are calculated. The calculated performance measurements are then compared to the performance objectives of the user workload, in step 306 in at least col. 7 line 55 – col. 8 line 3).
.

Claims 12-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) as applied to claims 9, 11, 17 and 19 above and in further view of Ni et al. Pub. No. US 2018/0352024 A1 (hereafter Ni).

With regard to claim 12, Ginzton teaches wherein the processing unit is configured to send a command generated based on the determined performance characteristic of the one or more hardware devices (speculative resource scheduler 84, speculatively migrates VM 150 by issuing commands to create a duplicate VM on a 
Ginzton does not specifically teach distributing the workload amongst more than one of the devices.
However, in analogous art Ni teaches to cause the one or more hardware devices to distribute the allocated workload amongst the one or more devices (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable 

With regard to claim 13, Ginzton teaches the apparatus of claim 9,
Ginzton does not specifically teach distributing the workload amongst more than one of the devices.
However, in analogous art Ni teaches wherein the one or more hardware devices to which the workload is allocated is configured to allocate a portion of the workload to a hardware device that is different than the one or more hardware devices to which the workload is allocated (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

With regard to claim 20, Ginzton teaches the system of claim 17,
Ginzton does not specifically teach distributing the workload amongst more than one of the devices.
However, in analogous art Ni teaches wherein the circuitry external to the first hardware device is configured to: divide the workload into at least two sub-workloads; allocate a first sub-workload to the first hardware device; allocate a second sub-workload to the second hardware device; and cause the first hardware device and the second hardware device to process the first and second sub-workloads substantially concurrently (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

With regard to claim 21, Ginzton teaches the system of claim 17,

However, in analogous art Ni teaches wherein the first hardware device is configured to allocate a portion of the workload to the second hardware device (determine the amount of a given dataset to distribute to each type of server so that, given the varying performance characteristics of the different server types, the various servers 112 of the cluster 110 will complete their distributed portions of the given dataset approximately concurrently and thus with maximum efficiency in at least ¶ [0047]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the distributing the workload amongst more than one of the devices of Ni with the systems and methods of Ginzton resulting in a system in which the command based on performance characteristics, as in Ginzton, is distributed across multiple devices executing concurrently as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

With regard to claim 22, Ginzton teaches the system of claim 17, wherein the workload is allocated to the first hardware device, and wherein the first hardware device is configured to:
Ginzton does not specifically teach determining a threshold amount of processing resources and time to complete.
determine that processing the workload will consume greater than a threshold amount of processing resources, will take longer than a threshold time period to complete, or both; and re-allocate the workload to the second hardware device in response to the determination (The performance metric ratios and the interpolation function then can be used to compute the amount of a given size of data that should be distributed to each of the types of servers of the cluster so that all servers in the cluster will nominally complete their execution of the data (which may comprise database requests or other types of requests) at approximately the same time. For example, a faster server may be given a larger amount of data to process compared to a slower server, but both servers will take approximately the same amount of time to process their respective loads. The amount of data to be assigned to each type of server to achieve concurrent workload completion is determined as noted above and described in detail below. The load balance then can be configured so as to distribute more load to servers that have a higher performance capability than other servers in at least ¶ [0036]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the determining a threshold amount of processing resources and time to complete of Ni with the systems and methods of Ginzton resulting in a system in which the workload allocation, as in Ginzton, considers a threshold amount of processing resources and time to complete, as in Ni. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of load balancing resource allocations and improving system performance (see at least Ni ¶ [0033]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over GINZTON Pub. No. US 2010/0191845 A1 (hereafter Ginzton) as applied to claims 9, 11, 17 and 19 above and in further view of Sun et al. Pub. No. US 2020/0374974 A1 (hereafter Sun).

With regard to claim 14, Ginzton teaches the apparatus of claim 9,
Ginzton does not specifically teach that the workload is part of a machine learning algorithm.
However, in analogous art Sun teaches wherein the workload is performed as part of a machine learning operation (While offloading the processing of the data to the application server conserves processing and battery resources on the user equipment, transmitting large amounts of data through a data network can increase latency because the data has to travel further (in terms of both time and distance) before the data is processed. As a result, offloading data to an application server, either in a remote location or in the cloud, can be impractical for some application workloads, such as application workloads … machine learning … rather than having a user equipment offload data to an application server, the data can be processed using a geographically distributed architecture referred to as multi-access edge computing (MEC). In the distributed MEC architecture, computing nodes can be geographically distributed across a network (e.g., a data network, a core network, a radio access network, and/or the like), and the data can be offloaded to one or more computing nodes in the network that are closest to the user equipment in at least ¶ [0009] – [0010]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8458719 B2
teaches
Storage management in a data processing system
US 10970123 B1
teaches
Determining suitability of computing resources for workloads
US 20170220389 A1
teaches
Dynamic performance isolation of competing 

teaches
Controlling distributed device operations
US 20200043123 A1
teaches
Simultaneous compute and graphics scheduling


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195